 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                   ) Case No.: 1:19-cv-1137 LJO JLT
                                                    )
12                 Plaintiff,                       ) ORDER CLOSING THE CASE
                                                    )
13          v.                                      )
                                                    )
14   KERN HIGH SCHOOL DISTRICT,                     )
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice. (Doc. 12) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
19   immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
20   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
21
22   IT IS SO ORDERED.
23
        Dated:    January 16, 2020                            /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
